Freedman, J.
(dissenting). In this summary eviction proceeding against a Section 8 tenant (see, 42 USC § 1437 [f|), the petition failed to specify tenant’s Section 8 status or allege that the administering agency received notice of the commencement of the eviction proceeding, as required by applicable Federal *333regulations (24 CFR 982.310 [e] [2]) and the governing lease agreement. Nor is there any claim or showing that the requisite agency notification was in fact made. Dismissal of the petition is thus required (see, Jennie Realty Co. v Sandberg, 125 Misc 2d 28, 29 [landlord’s compliance with Section 8 preeviction requirements held to be “essential element” of summary eviction proceeding against Section 8 tenant]; see also, Homestead Equities v Washington, 176 Misc 2d 459). This is so notwithstanding tenant’s failure to timely assert these issues below (see, Willace Realty Mgt. v Henson, 66 Misc 2d 203).
I thus respectfully dissent, and would reverse the order appealed from and dismiss the holdover petition without prejudice to landlord’s right to commence a new proceeding upon proper agency notice.
Parness, P. J., and Davis, J., concur; Freedman, J., dissents in a separate memorandum.